El Juez Asociado Sk. Wold,
emitió la opinion del Tribunal.
El día siete de Febrero de mil ochocientos ochenta y ocho Moisés Domínguez y Martínez contrajo matrimonio con Doña Rafaela Cruz Soler; viuda de Don Domingo Lobato. El certificado del registro muestra que Domín-guez era natural de España y residente en San Juan. Rafaela Cruz, natural de Puerto Rico, tenía también en aquella época su residencia en San Juan. El quince de Febrero de mil novecientos cuatro, la mencionada Rafae-la Cruz, apelada ante esta Corte, entabló demanda de divorcio del vínculo' matrimonial basándola en “en el trato cruel é injurias graves” de acuerdo con el No. 4 del Artículo 164 del Código Civil de Porto Rico. La Corte de Distrito de San Juan concedió el divorcio y el apelante ante esta Corte ataca la sentencia principal-mente por dos razones:
Primero.. Que siendo español el demandado, y apelan-te, su estatuto personal, y por consiguiente el de su es-posa, están regulados por las leyes de España, que no conceden á los súbditos españoles el divorcio absoluto.
Segundo. Que la Corte incurrió en error á dar crédito á los testigos del demandante, toda vez que la credibi-lidad de dichos testigos había sido impugnada por el de-mandado.
En Febrero de mil novecientos uno en el pleito de María del Cármen de Marimón contra Francisco Pele-grí y Roger, esta Corte resolvió que cuando las partes estaban domiciliadas en Puerto Rico las. Cortes de la Isla tenían jurisdicción para conceder divorcio absolu-to, aunque el marido fuera súbdito del Rey de España, sin embargo, el apelante sostiene que el Código Civil de Puerto Rico empezó á regir después de haberse resuelto *583ese caso; que según el artículo 9 de ese Código las leyes de Puerto Rico regulan el estado y condición de sus ciu-dadanos en cualquier punto en que se encuentren; y que la reciprocidad y cortesía exigen que las Cortes de Puer-to Rico apliquen las leyes de España al tratarse de súb-ditos españoles.
El caso de Pelegrí se resolvió en mil novecientos uno. En sus autos se encuentra la autorizada y desinteresada opinión del Attorney General de Puerto Rico en el mis-mo sentido en que se dictó posteriormente la resolución del Tribunal. De manera que cuando el Código Civil empezó á regir en mil novecientos dos ya había una doctrina establecida, no solamente por el Tribunal más alto de la Isla, sino también por la más alta autoridad ejecutiva que había de entender en asuntos legales. Ba-jo estas circunstancias no es posible suponer que la le-gislatura al aprobar la Sección 9 intentó cambiar la doc-trina establecida con arreglo á las leyes existentes.
El artículo que. se discute no establece la regla de de-recho internacional que habríamos de seguir en asuntos de divorcio, pero aún suponiendo que expresara la opi-nión de la legislatura, hay autoridades que sostienen que no estamos obligados á seguirla. Véase "Bischop sobre Matrimonio, Divorcio y Separación, Edición de 1891, Vol. 1. Sec. 12 y Vol. 2. Sec. 835.
Cuando se publicó la Obra de Story, titulada “Con-flicto de Derechos” las Cortes de los varios Estados ge-neralmente consideraban el domicilio de las partes como determinante del derecho que habia.de aplicarse. Hoy puede considerarse esa doctrina definitivamente estable-cida. Como expresa el apelado, copiando del dictámen del Sr. Harlan, las relaciones íntimas de los varios Es-tados, medios de comunicación, inmigración, y otras con-diciones de carácter' local han hecho que dicha doctrina' sea imperativa ú obligatoria. Aun no estando esta *584Isla bajo la jurisdicción de los Estados Unidos, el nú-mero de Españoles y demás extranjeros domiciliados aquí (y muchos casados con Puertorriqueñas) llevarían á los Tribunales puertorriqueños á aplicar sus propias leyes estatutarias. Sin embargo, Puerto Pico pertene-cía á los Estados Unidos, y los principios de derecho internacional privado que sus Tribunales deberían se-guir son naturalmente los que se han desarrollado en los Estados Unidos. A mayor abundamiento, aunque otro extranjero pudiera invocar el derecho de sus país, cree-mos que fué el propósito del Artículo II del Tratado de; París establecer un estado de derecho distinto para los Españoles.
Dicho artículo establece lo siguiente:
“Los Españoles residentes en los territorios cuya soberanía cede ó renuncia. España por este tratado, «starán sometidos en lo civil y en lo crimina] á, los Tribunales del ¿país en que residan, con arreglo á las leyes comunes que regulen su competencia, pudiendo comparecer ante aquellos, en la misma forma y empleando los mismos procedi-mientos que deban observar los ciudadanos del país á que pertenezca el Tribunal.”
En el caso de Pelegrí la (luto resolvió que la Sección 9 del Código Civil Español estaba en oposición con las prescripciones del tintado. Por igual razón mientras continúe en vigor dicho tratado no puede darse á nuestra propia sección 9 el efecto que pretende el Abogado de la parte apelante.
Debería añadirse que el apelante no lia probado clara-mente que sea súbdito español según las prescripciones del artículo 9 del Tratado de París. La única constan-cia que hay en los autos es la certificación del Cónsul es^-pañol expedida en mil novecientos dos que expresa que el apelante residía en España y había estado en esta Isla desde el 28 de Octubre de 1901. Sin embargo, la certifica-ción do matrimonio expresa que Domínguez residía en *585San Juan en mil ochocientos noventa y ocho. Aunque su nacionalidad española sea un hecho absoluto, sin embargo, no ha probado que ha cumplido con las disposiciones del Tratado que prescribe:
“¿bos sú'bclitos españoles, naturales .ele la Península, residentes en ,el territorio cuya soberanía España renuncia ó cede por el presente tra-tado, podrán permanecer en dicho territorio ó marcharse de él con-servando en uno ú otro caso tocios sus 'derechos d'e propiedad con in-clusión del ’derecho de vender ó disponer de tal propiedad ó de sus productos; y además tendrán el derecho de ejercer su industria, co-mercio ó profesión sujetándose á este respecto á las leyes que sean aplicables á los demás extranjeros. En el caso de que permanezcan en el territorio, podrán conservar su nacionalidad española, hacien-do [ante una Oficina de registro, dentro de un año después del cam-bio de ratificaciones 'de este tratado, una declaración de su propósito de conservar dicha nacionalidad; á falta de esta declaración, se eonsi-'deiará que ha. renunciado dicha nacionalidad y adoptado la del te-rritorio en el cual pueden residir.
Los derechos civiles y la condición política de los habitantes na-turales de los territorios aquí cedidos á los Estados Unidos se determi-narán por ¡el Congreso.”
Es verdad que dé los autos consta que fué á España en mil ochocientos noventa y nueve y estuvo allá dos años ó un tiempo así,, pero no se ha demostrado que al re-gresar á España lo hiciera á los efectos del tratado, ó que, en cualquier tiempo después de su matrimonio, re-nunció ó hizo intención de renunciar su domicilio puer-torriqueño.
Antes de pasar á la otra cuestión planteada por el ape-lante, es necesario considerar otro punto sugerido por el apelado y que es el conflicto entre el texto español y el texto inglés con respecto al No. 4 del Artículo 164 del Código Civil Las palabras inglesas son: “cruel treatment or grave injury”. Las palabras españolas son: “el trato cruel ó injurias graves”. No puede haber duda alguna con respecto á que el texto inglés que fué el fir-*586mado por el Gobernador, es la ley que debe regir; pero según la interpretación que liemos dado á la frase “cruel treatment” “trato cruel”, estas palabras, con arreglo á la jurisprudencia moderna son bastante amplias para comprender cualquier caso en que consideramos suficien-. te la alegación en la demanda “de injurias graves”. En otras palabras, para que las frases ofensivas den al de-mandante el derecho á obtener el divorcio deben ser de tal naturaleza, ó ir acompañada de tales actos que el mal estar producido equivalga en sí mismo al trato cruel.
Estamos de acuerdo con el segundo Considerando del Tribunal inferior y con lo expresado por el Abogado del apelado,, de que los lazos de consanguinidad y amis-tad, ó el hecho de haber sido sirviente deben tenerse en cuenta por el Tribunal al considerar la prueba, el valor probatorio que haya de darse á las manifestaciones de testigos que se encuentren en esas circunstancias depen-de del juicio que el mismo Tribunal haya formado.
Según el apelante no debe darse crédito alguno al tes-timonio de los testigos porque eran, respectivamente, un primo hermano, un amigo íntimo á quien mantenía, un esclavo emancipado y criado de la casa de la demandante, otro amigo íntimo, otro primo de un antiguo cocinero á quien en ocasiones había dado de comer y otro sirviente. Todas estas personas se presumen honradas y no se ha presentado nada que nos dé el derecho de pasar por alto las declaraciones de cualquiera de ellas.
En esta clase de pleitos hay que confiar generalmente en el testimonio de parientes, amigos y sirvientes por cuya razón la Corte Inferior no cometió error alguno al considerar dichas declaraciones, no se practicó prueba alguna por parte del demandado.
Nos queda por considerar si la prueba es suficiente para constituir un caso de trato cruel. Los testigos no son concretos con respecto á fecha y lugar, pero el de-*587maliciado por medio de preguntas, pudo haberles hecho contestar de modo más preciso. No se ha planteado cues-tión alguna de prescripción.
El apelante no solamente insultó gravemente á su es-posa llamándolo “pelleja” “puta”, y usando otras pala-bras de significación semejante, sino que la amenazó, si realmente no llegó á pegarle, según se desprende de las declaraciones de los testigos Miranda, Juan Soler y Ma-sana. Esta línea de conducta, si no puso en peligro su vida ó alteró su salud, era suficiente para producir el temor de que se ejerciera violencia física y por consi-guiente era el trato cruel á que se refiere el Estatuto, si es que ha de darse á las palabras su significación co-mún, según el Artículo 14 del Código Civil. Véase Am. & Eng. Enc. of Law, 2nd Edition, Vol. 9, p. 799; Bischop on Marriage Divorce & Separation, paragraph .15669.
Puede ser verdad lo alegado por el apelante de que todos estos actos tuvieron lugar antes de marchar él á España, unos días antes ele entablarse la demanda, pero el apelado no tenía obligación alguna de entablar inme-diatamente la demanda y pudiera ser muy bien que el regreso de su marido le 'causara nuevos terrores y la indujera á aprovecharse del derecho que le daba la con-ducta seguida por él.
Desde, luego que la sentencia de la Corte de- Distrito disolviendo el matrimonio entre las partes, debe soste-nerse.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asociados Hernández, Eigueras y MacLeary.